EXHIBIT 10.2

 

GUARANTY OF BSST LLC IN FAVOR OF

COMERICA BANK DATED AS OF OCTOBER 28, 2005

 

GUARANTY

 

The undersigned, BSST LLC (the “Guarantor”), for value received, unconditionally
and absolutely guarantee(s) to Comerica Bank (Bank) a Michigan banking
corporation, and to the Bank’s successors and assigns, payment when due, whether
by stated maturity, demand, acceleration or otherwise, of all existing and
future indebtedness to the Bank of Amerigon Incorporated (“Borrower) or any
successor in interest, including without limit any debtor-in-possession or
trustee in bankruptcy which succeeds to the interest of this party or person
(jointly and severally the “Borrower” arising (a) under the Amended and Restated
Credit Agreement dated as of October 28, 2005 between Borrower and Bank, as
amended, modified or supplemented from time to time (“Credit Agreement”), (b) in
connection with any accounts maintained by the Borrower with the Bank, or (c) in
connection with interest rate protection agreements between the Borrower and the
Bank (the “Indebtedness”).

 

The Indebtedness guaranteed includes without limit: (a) any and all direct
indebtedness of the Borrower to the Bank, including indebtedness evidenced by
any and all promissory notes; (b) any and all obligations or liabilities of the
Borrower to the Bank arising under any guaranty where the Borrower has
guaranteed the payment of indebtedness owing to the Bank from a third party;
(c) any and all obligations or liabilities of the Borrower to the Bank arising
from applications or agreements for the issuance of letters of credit; (d) any
and all obligations or liabilities of the Borrower to the Bank arising out of
any other agreement by the Borrower including without limit any agreement to
indemnify the Bank for environmental liability or to clean up hazardous waste;
(e) any and all indebtedness, obligations or liabilities for which the Borrower
would otherwise be liable to the Bank were it not for the invalidity,
irregularity or unenforceability of them by reason of any bankruptcy, insolvency
or other law or order of any kind, or for any other reason, including without
limit liability for interest and attorneys’ fees on, or in connection with, any
of the indebtedness from and after the filing by or against the Borrower of a
bankruptcy petition whether an involuntary or voluntary bankruptcy case,
including, without limitation, all attorneys fees and costs incurred in
connection with motions for relief from stay, cash collateral motions,
nondischargeability motions, preference liability motions, fraudulent conveyance
liability motions, fraudulent transfer liability motions and all other motions
brought by Borrower, Guarantor, Bank or third parties in any way relating to
Bank’s rights with respect to such Borrower, Guarantor, or third party and/or
affecting any collateral securing any obligation owed to Bank by Borrower,
Guarantor, or any third party, probate proceedings, on appeal or otherwise;
(f) any and all amendments, modifications, renewals and/or extensions of any of
the above, including without limit amendments, modifications, renewals and/or
extensions which are evidenced by new or additional instruments, documents or
agreements; and (g) all costs of collecting indebtedness, including without
limit reasonable attorneys’ fees and costs.



--------------------------------------------------------------------------------

The undersigned waive(s) notice of acceptance of this Guaranty and presentment,
demand, protest, notice of protest, dishonor, notice of dishonor, notice of
default, notice of intent to accelerate or demand payment of any indebtedness,
and diligence in collecting any indebtedness, and agree(s) that the Bank may
modify the terms of any indebtedness, compromise, extend, increase, accelerate,
renew or forbear to enforce payment of any or all indebtedness, or permit the
Borrower to incur additional indebtedness, all without notice to the undersigned
and without affecting in any manner the unconditional obligation of the
undersigned under this Guaranty. The undersigned further waive(s) any and all
other notices to which the undersigned might otherwise be entitled. The
undersigned acknowledge(s) and agree(s) that the liabilities created by this
Guaranty are direct and are not conditioned upon pursuit by the Bank of any
remedy the Bank may have against the Borrower or any other person or any
security. No invalidity, irregularity or unenforceability of any part or all of
the Indebtedness or any documents evidencing the same, by reason of any
bankruptcy, insolvency or other law or order of any kind or for any other
reason, and no defense or setoff available at any time to the Borrower, shall
impair, affect or be a defense or setoff to the obligations of the undersigned
under this Guaranty.

 

The undersigned deliver(s) this Guaranty based solely on the undersigned’s
independent investigation of the financial condition of the Borrower and is
(are) not relying on any information furnished by the Bank. The undersigned
assume(s) full responsibility for obtaining any further information concerning
the Borrower’s financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate from time to
time. The undersigned waive(s) any duty on the part of the Bank, and agree(s)
that it is not relying upon nor expecting the Bank to disclose to the
undersigned any fact now or later known by the Bank, whether relating to the
operations or condition of the Borrower, the existence, liabilities or financial
condition of any co-guarantor of the Indebtedness, the occurrence of any default
with respect to the Indebtedness, or otherwise, notwithstanding any effect these
facts may have upon the undersigned’s risk under this Guaranty or the
undersigned’s rights against the Borrower. The undersigned knowingly accept(s)
the full range of risk encompassed in this Guaranty, which risk includes without
limit the possibility that the Borrower may incur Indebtedness to the Bank after
the financial condition of the Borrower, or its ability to pay its debts as they
mature, has deteriorated.

 

The undersigned represent(s) and warrant(s) that: (a) the Bank has made no
representation to the undersigned as to the creditworthiness of the Borrower;
and (b) the undersigned has (have) established adequate means of obtaining from
the Borrower on a continuing basis financial and other information pertaining to
the Borrower’s financial condition. The undersigned agree(s) to keep adequately
informed of any facts, events or circumstances which might in any way affect the
risks of the undersigned under this Guaranty .

 

The undersigned grant(s) to the Bank a security interest in and the right of
setoff as to any and all property of the undersigned now or later in the
possession of the Bank. The undersigned subordinate(s) any claim of any nature
that the undersigned now or later has (have) against the Borrower to and in
favor of all Indebtedness.

 

2



--------------------------------------------------------------------------------

The undersigned agree(s) that no security now or later held by the Bank for the
payment of any Indebtedness, whether from the Borrower, any guarantor, or
otherwise, and whether in the nature of a security interest, pledge, lien,
assignment, setoff, suretyship, guaranty, indemnity insurance or otherwise,
shall affect in any manner the unconditional obligation of the undersigned under
this Guaranty, and the Bank, in its sole discretion, without notice to the
undersigned, may release, exchange, enforce and otherwise deal with any security
without affection in any manner the unconditional obligation of the undersigned
under this Guaranty. The undersigned acknowledges(s) and agree(s) that the Bank
has no obligation to acquire or perfect any lien on or security interest in any
asset(s) whether realty or personalty, to secure payment of the indebtedness,
and the undersigned is (are) not relying upon any asset(s) in which the Bank has
or may have a lien or security interest for payment of the Indebtedness.

 

The undersigned acknowledge(s) that the effectiveness of this Guaranty is not
conditioned on any or all of the Indebtedness being guaranteed by anyone else.

 

Until the Indebtedness is irrevocably paid in full, the undersigned waive(s) any
and all rights to be subrogated to the position of the Bank or to have the
benefit of any lien, security interest or other guaranty now or later held by
the Bank for the Indebtedness or to enforce any remedy which the Bank now or
later has against the Borrower or any other person. Until the Indebtedness is
irrevocably paid in full, the undersigned shall have no right of reimbursement
indemnity, contribution or other right of recourse to or with respect to the
Borrower or any other person. The undersigned agree(s) to indemnify and hold
harmless the Bank from and against any and all claims, actions, damages, costs
and expenses, including without limit reasonable attorneys’ fees, incurred by
the Bank in connection with the undersigned’s exercise of any right of
subrogation, contribution, indemnification or recourse with respect to this
Guaranty. The Bank has no duty to enforce or protect any rights which the
undersigned may have against the Borrower or any other person and the
undersigned assume(s) full responsibility for enforcing and protecting these
rights.

 

Notwithstanding any provision of the preceding paragraph or anything else in
this Guaranty to the contrary, if any of the undersigned is or becomes an
“Insider” or “affiliate” (as defined in Section 101 Or the Federal Bankruptcy
Code, as it may be amended) with respect to the Borrower, then that undersigned
irrevocably and absolutely waives any and all rights of subrogation,
contribution, indemnification, recourse, reimbursement and any similar rights
against the Borrower (or any other guarantor) with respect to this Guaranty,
whether such rights arise under an express or implied contract or by operation
of law. It is the intention of the parties that the undersigned shall not be (or
be deemed to be) a “Creditor” (as defined in Section 101 of the Federal
Bankruptcy Code, as it may be amended) of the Borrower (or any other guarantor)
by reason of the existence of this Guaranty in the event that the Borrower
becomes a debtor in any proceeding under the Federal Bankruptcy Code. This
waiver is given to induce the Bank to enter into certain written contracts with
the Borrower included in the Indebtedness. The undersigned warrant(s) and
agree(s) that none of Bank’s rights, remedies or interests shall be directly or
indirectly impaired because of any of the undersigned’s status as an “insider”
or affiliate of the Borrower, and undersigned shall take any action, and shall
execute any document, which the Bank may request in order to effectuate this
warranty to the Bank.

 

3



--------------------------------------------------------------------------------

If any Indebtedness is guaranteed by two or more guarantors, the obligation of
the undersigned shall be several and also joint, each with all and also each
with any one or more of the others, and may be enforced at the option of the
Bank against each severally, any two or more jointly, or some severally and some
jointly The Bank, in its sole discretion, may release any one or more of the
guarantors for any consideration which it deems adequate, and may fail or elect
not to prove a claim against the estate of any bankrupt, insolvent, incompetent
or deceased guarantor; and after that, without notice to any other guarantor,
the Bank may extend or renew any or all Indebtedness and may permit the Borrower
to incur additional Indebtedness, without affecting in any manner the
unconditional obligation of the remaining guarantor(s). This action by the Bank
shall not, however, be deemed to affect any right to contribution which may
exist among the guarantors.

 

Any of the undersigned may terminate their obligation under this Guaranty as to
future indebtedness (except as provided below) by (and only by) delivering
written notice of termination to an officer of the Bank and receiving from an
officer of the Bank written acknowledgment of delivery; provided, the
termination shall not be effective until the opening of business on the fifth
(5th) day following written acknowledgment of delivery. Any termination shall
not affect in any way the unconditional obligations of the remaining
guarantor(s), whether or not the termination is known to the remaining
guarantor(s). Any termination shall not affect in any way the unconditional
obligations of the terminating guarantor(s) as to any indebtedness existing at
the effective date of termination or any indebtedness created after that
pursuant to any commitment or agreement of the Bank or any Borrower loan with
the Bank existing at the effective date of termination (whether advances or
readvances by the Bank are optional or obligatory), or any modifications,
extensions or renewals of any of this Indebtedness, whether in whole or in part,
and as to all of this Indebtedness and modifications, extensions or renewals of
it, this Guaranty shall continue effective until the same shall have been fully
paid. The Bank has no duty to give notice of termination by any guarantor(s) to
any remaining guarantor(s). The undersigned shall indemnify the Bank against all
claims, damages, costs and expenses, including without limit reasonable
attorneys’ fees and costs, incurred by the Bank in connection with any suit,
claim or action against the Bank arising out of any modification or termination
of a Borrower loan or any refusal by the Bank to extend additional credit in
connection with the termination of this Guaranty.

 

Notwithstanding any prior revocation, termination, surrender or discharge of
this Guaranty (or of any lien, pledge or security interest securing this
Guaranty) in whole or part, the effectiveness of this Guaranty, and of all
liens, pledges and security interests securing this Guaranty, shall
automatically continue or be reinstated, as the case may be, in the event that
(a) any payment received or credit given by the Bank in respect of the
Indebtedness is returned, disgorged or rescinded as a preference, impermissible
setoff, fraudulent conveyance, diversion of trust funds, or otherwise under any
applicable state or federal law, including, without limitation, laws pertaining
to bankruptcy or insolvency, in which case this Guaranty, and all liens, pledges
and security interests securing this Guaranty, shall be enforceable against the
undersigned as if the returned, disgorged or rescinded payment or credit had not
been received or given by the Bank, and whether or not the Bank relied upon this
payment or credit or changed its position as a consequence of it; or (b) any
liability is imposed, or sought to be imposed, against the Bank relating to the
environmental condition of, or the presence of hazardous or toxic substances on,
in or about, any property given as collateral to the Bank by the Borrower,
whether

 

4



--------------------------------------------------------------------------------

this condition is known or unknown, now exists or subsequently arises (excluding
only conditions which arise after any acquisition by the Bank of any such
property, by foreclosure, in lieu of foreclosure or otherwise, to the extent due
to the wrongful act or omission of the Bank), in which case this Guaranty, and
all liens, pledges and security interests securing this Guaranty, shall be
enforceable against the undersigned to the extent of all liabilities, costs and
expenses (including without limit reasonable attorneys’ fees and costs),
incurred by the Bank as the direct or indirect result of any environmental
condition or hazardous or toxic substances. In the event of continuation or
reinstatement of this Guaranty and the liens, pledges and security interests
securing it, the undersigned agree(s) upon demand by the Bank to execute and
deliver to the Bank those documents which the Bank determines are appropriate to
further evidence (in the public records or otherwise) this continuation or
reinstatement, although the failure of the undersigned to do so shall not affect
in any way the reinstatement or continuation. If the undersigned do(es) not
execute and deliver to the Bank upon demand such documents, the Bank and each
Bank officer is irrevocably appointed (which appointment is coupled with an
interest) the true and lawful attorney of the undersigned (with full power of
substitution) to execute and deliver such documents in the name and on behalf of
the undersigned. For purposes of this Guaranty,”Environmental condition”
includes, without limitation, conditions existing with respect to the surface or
ground water, drinking water supply, land surface or subsurface and the air; and
“hazardous or toxic substances” shall include any and all substances now or
subsequently determined by any federal, state or local authority to be hazardous
or toxic, or otherwise regulated by any of these authorities.

 

Although the intent of the undersigned and the Bank is that Michigan law shall
apply to this Guaranty, regardless of whether Michigan law applies, the
undersigned further agree(s) as follows: With respect to the limitation, if any,
stated in the Additional Provisions (as defined below) on the amount of
principal guaranteed under this Guaranty, the undersigned agree(s) that (a) this
limitation shall not be a limitation on the amount of Borrower’s Indebtedness to
the Bank; (b) any payments by the undersigned shall not reduce the maximum
liability of the undersigned under this Guaranty unless written notice to that
effect is actually received by the Bank at or prior to the time of the payment;
and (c) the liability of the undersigned to the Bank shall at all times be
deemed to be the aggregate liability of the undersigned under this Guaranty and
any other guaranties previously or subsequently given to the Bank by the
undersigned and not expressly revoked, modified or invalidated in writing.

 

The undersigned waive(s) any right to require the Bank to: (a) proceed against
any person, including without limit the Borrower; (b) proceed against or exhaust
any security held from the Borrower or any other person; (c) give notice of the
terms, time and place of any public or private sale of personal property
security held from the Borrower or any other person, or otherwise comply with
the provisions of Section 9-504 of the Michigan or other applicable Uniform
Commercial Code; (d) pursue any other remedy in the Bank’s power; or (e) make
any presentments or demands for performance, or give any notices of
nonperformance, protests, notices of protest, or notices of dishonor in
connection with any obligations or evidences of Indebtedness held by the Bank as
security, in connection with any other obligations or evidences of Indebtedness
which constitute in whole or in part Indebtedness, or in connection with the
creation of new or additional Indebtedness.

 

5



--------------------------------------------------------------------------------

The undersigned authorize(s) the Bank, either before or after termination of
this Guaranty, without notice to or demand on the undersigned and without
affecting the undersigned’s liability under this Guaranty, from time to time to:
(a) apply any security and direct the order or manner of sale of it, including
without limit, a nonjudicial sale permitted by the terms of the controlling
security agreement, mortgage or deed of trust, as the Bank in its discretion may
determine; (b) release or substitute any one or more of the endorser or any
other guarantors of the Indebtedness; and (c) apply payments received by the
Bank from the Borrower to any Indebtedness of the Borrower to the Bank, in such
order as the Bank shall determine in its sole discretion, whether or not this
Indebtedness is covered by this Guaranty, and the undersigned waive(s) any
provision of law regarding application of payments which specifies otherwise.
The Bank may without notice assign this Guaranty in whole or in part. Upon the
Bank’s request, the undersigned agree(s) to provide to the Bank copies of the
undersigned’s financial statements.

 

The undersigned waives any defense based upon or arising by reason of (a) any
disability or other defense of the Borrower or any other person; (b) the
cessation or limitation from any cause whatsoever, other than final and
irrevocable payment in full, of the Indebtedness; (c) any lack of authority of
any officer, director, partner, agent or any other person acting or purporting
to act on behalf of the Borrowers or either of them which is a corporation,
partnership, limited liability company or other type of entity, or any defect in
the formation of the Borrowers or either of them; (d) the application by the
Borrowers or either of them of the proceeds of any Indebtedness for purposes
other than the purposes represented by the Borrowers or either of them to the
Bank or intended or understood by the Bank or the undersigned; (e) any act or
omission by the Bank which directly or indirectly results in or aids the
discharge of the Borrowers or either of them or any Indebtedness by operation of
law or otherwise; or (f) any modification of the Indebtedness, in any form
whatsoever including without limit any modification made after effective
termination, and including without limit, the renewal, extension acceleration or
other change in time for payment of the Indebtedness, or other change in the
terms of any Indebtedness, including without limit increase or decrease of the
interest rate. The undersigned understands that, absent this waiver, Bank’s
election of remedies, including but not limited to its decision to proceed to
nonjudicial foreclosure on any real property securing the Indebtedness, could
preclude Bank from obtaining a deficiency judgment against Borrower and the
undersigned pursuant to California Code of Civil Procedure sections 580a, 580b,
580d of 726 and could also destroy any subrogation rights which the undersigned
has against Borrower. The undersigned further understands that absent this
waiver, California law, including without limitation, California Code of Civil
Procedure sections 580a, 580b, 580d or 726, could afford the undersigned one or
more affirmative defenses to any action maintained by Bank against the
undersigned on this Guaranty.

 

The undersigned waives any and all rights and provisions of California Code of
Civil Procedure section 580a, 580b, 580d and 726, including, but not limited to
any provision thereof that: (i) may limit the time period for Bank to commence a
lawsuit against Borrower or the undersigned to collect any Indebtedness owing by
Borrower or the undersigned to Bank; (ii) may entitle Borrower or the
undersigned to a judicial or nonjudicial determination of any deficiency owed by
Borrower or the undersigned to Bank, or to otherwise limit Bank’s right to
collect a deficiency based on the fair market value of such real property
security; (iii) may limit Bank’s right to collect a deficiency judgment after a
sale of any real property securing the Indebtedness; and (iv) may require Bank
to take only one action to collect the indebtedness or that may otherwise limit
the remedies available to Bank to collect the Indebtedness.

 

6



--------------------------------------------------------------------------------

The undersigned waives all rights and defenses arising out of an election of
remedies by Bank even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
the undersigned’s rights of subrogation and reimbursement against Borrower by
the operation of Section 580d of the Code of Civil Procedure or otherwise.

 

The undersigned acknowledges and agrees that this is knowing and informed waiver
of the undersigned’s rights as discussed above and that Bank is relying on this
waiver in extending credit to Borrower.

 

The undersigned acknowledge(s) that the Bank has the right to sell, assign,
transfer, negotiate, or grant participation in all or any part of the
Indebtedness and any related obligations, including without limit this Guaranty.
In connection with that right, the Bank may disclose any documents and
information which the Bank now or later acquires relating to the undersigned and
this Guaranty, whether furnished by the Borrower, the undersigned or otherwise.
The undersigned further agree(s) that the Bank may disclose these documents and
information to the Borrower. The undersigned agree(s) that the Bank may provide
information relating to this Guaranty or to the undersigned to the Bank’s
parent, affiliates, subsidiaries and service providers.

 

The total obligation under this Guaranty shall be limited to the Indebtedness
and as set forth in the Additional Provisions of this Guaranty, and this
obligation (whether unlimited or limited to the extent indicated in the
Additional Provisions) shall include, IN ADDITION TO any limited amount of
principal guaranteed, any and all interest on all Indebtedness and any and all
costs and expenses of any kind, including without limit reasonable attorneys’
fees and costs, incurred by the Bank at any time(s) for any reason in enforcing
any of the duties and obligations of the undersigned under this Guaranty or
otherwise incurred by the Bank in any way connected with this Guaranty, the
indebtedness or any other guaranty of the indebtedness (including without limit
reasonable attorneys’ fees and other expenses incurred in any suit involving the
conduct of the Bank, the Borrower or the undersigned). All of these costs and
expenses shall be payable immediately by the undersigned when incurred by the
Bank, without demand, and until paid shall bear interest at the highest per
annum rate applicable to any of the Indebtedness, but not in excess of the
maximum rate permitted by law. Any reference in this Guaranty to attorneys’ fees
shall be deemed a reference to fees, charges, costs and expenses of both
in-house and outside counsel and paralegals, whether or not a suit or action is
instituted, and to court costs if a suit or action is instituted, and whether
attorneys’ fees or court costs are incurred at the trial court level, on appeal,
in a bankruptcy, administrative or probate proceeding or otherwise. Any
reference in the Additional Provisions or elsewhere (a) to this Guaranty being
secured by certain collateral shall NOT be deemed to limit the total obligation
of the undersigned under this Guaranty or (b) to this Guaranty being limited in
any respect shall NOT be deemed to limit the total obligation of the undersigned
under any prior or subsequent guaranty given by the undersigned to the Bank.

 

7



--------------------------------------------------------------------------------

The undersigned unconditionally and irrevocably waive(s) each and every defense
and setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of the undersigned under
this Guaranty, and acknowledge(s) that each such waiver is by this reference
incorporated into each security agreement, collateral assignment, pledge and/or
other document from the undersigned now or later securing this Guaranty and/or
the Indebtedness, and acknowledge(s) that as of the date of this Guaranty no
such defense or setoff exists. The undersigned acknowledge(s) that the
effectiveness of this Guaranty is subject to no conditions of any kind.

 

This Guaranty shall remain effective with respect to successive amendments or
modifications or supplements of the Credit Agreement or any other documents
evidencing the Indebtedness which shall either continue the Indebtedness,
increase or decrease it, or from time to time create new Indebtedness after all
or any prior indebtedness has been satisfied, until this Guaranty is terminated
in the manner and to the extent provided above.

 

The undersigned warrant(s) and agree(s) that each of the waivers set forth above
are made with the undersigned’s full knowledge of their significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law if any of these waivers are determined to
be contrary to any applicable law or public policy, these waivers shall be
effective only to the extent permitted by law.

 

This Guaranty constitutes the entire agreement of the undersigned and the Bank
with respect to the subject matter of this Guaranty. No waiver, consent,
modification or change of the terms of this Guaranty shall bind any of the
undersigned or the Bank unless in writing and signed by the waiving party or an
authorized officer of the waiving party, and then this waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given. This Guaranty shall inure to the benefit of the Bank
and its successors and assigns. This Guaranty shall be binding on the
undersigned and the undersigned’s heirs, legal representatives, successors and
assigns including, without limit, any debtor in possession or trustee in
bankruptcy for any of the undersigned. The undersigned has (have) knowingly and
voluntarily entered into this Guaranty in good faith for the purpose of inducing
the Bank to extend credit or make other financial accommodations to the
Borrower, and the undersigned acknowledge(s) that the terms of this Guaranty are
reasonable. If any provision of this Guaranty is unenforceable in whole or in
part for any reason, the remaining provisions shall continue to be effective
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN.

 

Additional Provisions (If any): This Guaranty amends and restates in its
entirety the Guaranty dated November 14, 2002 by undersigned in favor of Bank.

 

THE UNDERSIGNED AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS GUARANTY OR THE INDEBTEDNESS.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has (have) signed this Guaranty on
October 28, 2005.

 

    GUARANTOR(S) BSST LLC Witness:        

/s/ A.Evangelista

--------------------------------------------------------------------------------

  By:  

/s/ Sandra L. Grouf

--------------------------------------------------------------------------------

/s/ Arlene Harris

--------------------------------------------------------------------------------

      Signature of     Its:   Chief Financial Officer     GUARANTOR’S ADDRESS  
 

1648 Rutgers Ct.

--------------------------------------------------------------------------------

    Street Address    

Claremont              CA                     91711

--------------------------------------------------------------------------------

    City                         State                   Zip Code

 

STATE OF Nevada)

COUNTY OF Clark)

 

Acknowledged this 26 day of October, 2005, by Sandra Grouf, the CFO of BSST LLC,
a Delaware limited liability company, on behalf of the company.

 

 

--------------------------------------------------------------------------------

Notary Public

 

--------------------------------------------------------------------------------

  County,  

--------------------------------------------------------------------------------

My Commission Expires:

 

 

--------------------------------------------------------------------------------

 

Notary Public – State of Nevada

County of Clark

ARLENE HARRIS

My Appointment Expires

No: 05-99827-1                        
August 24, 2009                                                 

 

9